—In an action to recover damages for, inter alia, medical malpractice, the plaintiffs appeal from an order of the Supreme Court, Kings County (Friedman, J.), dated February 16, 1999, which granted the defendants’ motion pursuant to CPLR 3212 for summary judgment dismissing the complaint.
Ordered that the order is affirmed, with costs.
The plaintiff Jaky Fhima was admitted to the defendant medical center after a portion of one of his right fingers had been severed in a knife attack. The gravamen of the plaintiffs’ first cause of action is that the defendants’ failure to arrange *560for the reattachment of the severed portion of the finger constituted medical malpractice. In support of the motion, the defendants submitted an affidavit of their medical expert, Dr. Martin Posner, wherein he averred that the failure to reattach the amputated portion of the finger was not a departure from good and accepted standards of orthopedic practice. He elaborated that “[s]uch surgery would pose a significant risk that an adequate blood supply could not be established, which would lead to necrosis and gangrene of the reattached portion”, possibly jeopardizing the remaining portion of the finger or even the hand. This evidence made out a prima facie case establishing that the defendants’ conduct did not constitute malpractice (see, CPLR 3212 [b]). The conclusory allegations of malpractice set forth in the affidavit sworn to by the plaintiffs’ medical expert, Dr. Arthur T. Davidson, which failed to address Dr. Posner’s concerns, were insufficient to defeat the defendants’ motion for summary judgment (see, James v Crystal, 267 AD2d 429).
The plaintiffs’ remaining contention is without merit. Mangano, P. J., Santucci, Krausman, Florio and Schmidt, JJ., concur.